                                          Case 4:17-cv-04709-JST Document 220 Filed 10/10/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    LOOKSMART GROUP, INC.,                                Case No. 17-cv-04709-JST
                                                        Plaintiff,
                                   8
                                                                                              ORDER RE: ORDER GRANTING
                                                 v.                                           DEFENDANT'S MOTION TO STRIKE
                                   9
                                                                                              DR. PAZZANI'S EXPERT REPORT
                                  10    MICROSOFT CORPORATION,
                                                                                              Re: ECF No. 219
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The Court has restricted public access to the order granting Defendant's motion to strike

                                  14   Dr. Pazzani's expert report, ECF No. 219, because it contains or refers to material subject to

                                  15   sealing orders. Within seven days of the date of this order, the parties shall file either (1) a

                                  16   stipulated proposed redacted version of the order, redacting only those portions of the order

                                  17   containing or referring to material for which the Court has granted a motion to seal and which the

                                  18   parties still request be sealed, or (2) a stipulation that the parties agree that no redaction is

                                  19   necessary. If the parties propose redactions, they shall also email a PDF copy of the proposed

                                  20   redacted order, without any ECF headers, to jstpo@cand.uscourts.gov. The Court will review the

                                  21   parties’ proposal and issue a redacted version of the order. If the parties stipulate that no redaction

                                  22   is necessary, or if they fail to file a timely stipulation, the Court will allow full access by the public

                                  23   to the unredacted order by removing the restrictions on ECF No. 219.

                                  24           IT IS SO ORDERED.

                                  25   Dated: October 10, 2019
                                                                                          ______________________________________
                                  26
                                                                                                        JON S. TIGAR
                                  27                                                              United States District Judge

                                  28
